     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 1 of 16



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



DAVID E. WARMACK
Plaintiff                                         CIVIL ACTION NO.: 2:19-cv-11512

                                                  JUDGE:
v.
                                                  MAGISTRATE JUDGE:

JERRY LARPENTER, in his official
Capacity as the Sheriff of Terrebonne
Parish, and TERREBONNE PARISH
CONSOLIDATED GOVERNMENT,
as the political entity that owns the
Terrebonne Parish Criminal Justice
Complex
Defendants



                                      COMPLAINT



       NOW INTO COURT, through his undersigned counsel, comes Plaintiff, David

E. Warmack, who respectfully represents as follows:

                             JURISDICTION AND VENUE

                                             1.

       This court has subject-matter jurisdiction herein pursuant to 28 U.S.C. § 1331 and

28 U.S.C. § 1343 for Plaintiff’s claims arising under federal law. This is an action seeking

injunctive relief, declaratory relief, attorneys fees and costs arising out of Defendants’

violations of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.
      Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 2 of 16



(hereinafter, “ADA”); Section 504 of the rehabilitation Act of 1973, 29 U.S.C. § 794

(hereinafter, “RA”). Plaintiff also seeks compensatory damages pursuant to the RA.

Plaintiff asserts that he was a qualified, disabled individual within the meaning of the

ADA and RA. Plaintiff also asserts that he was not provided reasonable accommodations

by the Defendants and thereafter sustained harms and losses.

                                             2.

       Venue is appropriate in the United States District Court for the Eastern District of

Louisiana, pursuant to 28 U.S.C. § 1391(b), because the events giving rise to this action

occurred in this judicial district and Defendants, also reside and/or are situated within

this judicial district.

                                         PARTIES

                                             3.

       Plaintiff, DAVID E. WARMACK, (hereinafter, “Warmack”) is a person of the full

age of majority and a citizen and resident of Caddo Parish, Louisiana.        Warmack is a

Deaf individual who communicates primarily in American Sign Language (hereinafter

“ASL”) which is his expressed, preferred, and most effective means of communication.

Warmack has limited proficiency in written English and requires auxiliary aids and

services to communicate effectively regarding legal and medical matters. Warmack is

substantially limited in the major life activities of hearing and speaking and is a qualified

person with a disability within the meaning of the ADA and RA.
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 3 of 16



                                             4.

Made defendants herein are:

   A. JERRY LARPENTER, in his official capacity as Sheriff of Terrebonne Parish, who,

       upon information and belief, resides in the Eastern District of Louisiana and who

       is the political official responsible for the administration of the Terrebonne Parish

       Criminal Justice Complex;

   B. TERREBONNE PARISH CONSOLIDATED GOVERNMENT, a political

       subdivision of the state of Louisiana, who, upon information and belief, owns the

       Terrebonne Parish Criminal Justice Complex, located in the Eastern District of

       Louisiana.

                              FACTUAL ALLEGATIONS

                                             5.

       Warmack was arrested on July 3, 2018 while in Terrebonne Parish after he was

stopped for a traffic violation and was suspected of driving while intoxicated and for a

drug related offense.

                                             6.

       Warmack was subsequently incarcerated at the Terrebonne Parish Criminal

Justice Complex (hereinafter, “TPCJC”) while awaiting his trial and sentencing for these

offences.
      Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 4 of 16



                                               7.

       After his trial and sentencing Warmack remained at TPCJC as a Louisiana

Department of Corrections (hereinafter “DOC”) inmate housed at TPCJC until November

13, 2018. At this time he was transferred to the Louisiana State Penitentiary at Angola

where he served the remainder of his sentence and was released on March 21, 2019.

Warmack is no longer incarcerated.

                                               8.

       Warmack was transferred from TPCJC to Angola on November 13, 2018 as a result

of an October 17, 2018 DOC request for transfer submitted by the TPCJC medical staff

noting that he had special medical/mental health needs citing, “hearing impaired and needs

translator” also, that he was “Deaf, doesn’t speak well”.

                                               9.

       During Warmack’s five-month incarceration at TPCJC, he sought medical

treatment on 7/4/18; 8/23/18; 9/6/18; 9/14/18; 9/18/18; 10/26/18; and 11/2/18. No ASL

interpreter or any effective auxiliary aids and services were provided at any time during

these medical encounters.

                                              10.

       During Warmack’s five-month incarceration at TPCJC, Defendants failed to

provide ASL interpreters or any effective auxiliary aids and services at any time to
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 5 of 16



facilitate adequate communication between Warmack and any correctional officer or staff

while incarcerated at TPCJC.

                                           11.

      Although TPCJC was equipped with regular telephones for use by the general

inmate population, during his incarceration, TPCJC refused to provide a Video Phone for

Warmack’s use.

                                           12.

      Plaintiffs seek declaratory, injunctive, and equitable relief; compensatory and

exemplary damages; and attorneys’ fees and costs to redress Defendant’s unlawful

discrimination on the basis of disability in violation of Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq.; and Section 504 of the Rehabilitation

Act of 1973 (“RA”), 29 U.S.C. § 794.

                                           13.

      Based on Plaintiffs’ allegations herein, it is evident that Defendants have failed to

implement policies and to train their employees regarding the civil rights and

communication needs of deaf individuals. Plaintiffs bring this action to compel

Defendants to cease unlawful discriminatory practices and implement policies and

procedures that will ensure effective communication, full and equal enjoyment, and a

meaningful opportunity for deaf individuals to participate in and benefit from

Defendants’ services.
      Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 6 of 16



                                            14.

       Defendant JERRY LARPENTER, the Sheriff of Terrebonne Parish, is the political

official responsible for the administration of the Jefferson Parish Correctional Center.

                                            15.

       As   the   owner     of   the   TPCJC,     Defendant   TERREBONNE          PARISH

CONSOLIDATED GOVERNMENT is obligated to comply with the requirements of the

ADA and RA.

                                            16.

       As the operator and administrator of the correctional facility at the TPCJC,

Defendant JERRY LARPENTER, the Sheriff of Terrebonne Parish, is obligated to comply

with the requirements of the ADA and RA.


                                            17.

       Defendants      JERRY      LARPENTER          and      TERREBONNE          PARISH

CONSOLIDATED GOVERNMENT are each public entities and recipients of federal

financial assistance, thus making each entity identified above subject to the requirements

of the ADA and RA.

                                            18.

       Defendants are jointly obligated to comply with the requirements of the ADA and

RA.
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 7 of 16



                                          19.

      Defendants were aware that Warmack is deaf and required a sign language

interpreter to communicate effectively.

                                          20.

      During Warmack’s five-month incarceration at TPCJC, hearing inmates were

given access to unlimited telephone use during the day to call friends and family.

Although TPCJC was equipped with regular telephones for use by the general inmate

population, TPCJC refused to provide a Video Phone for Warmack’s use. TPCJC did not

have video phones installed at the facility, nor did they have a TTY machine. Warmack

as a Deaf inmate was deprived of this privilege enjoyed by the remaining inmate

population.

                                          21.

      Upon information and belief, Defendants were aware of Warmack’s obvious

disability and need for an ASL interpreter or other auxiliary aids and services.

Warmack’s deafness was brought to the Defendants’ attention during the initial booking

process and is was well documented multiple times during his medical encounters.

                                          22.

      Defendants’ staff failed to undertake any meaningful assessment of Warmack’s

communication needs and abilities.
      Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 8 of 16



                                             23.

       Defendants’ staff ignored Warmack’s requests regarding his communication

needs and abilities and communication preference.


                                             24.

       Defendant’s staff often forced Nelson to attempt to communicate through either

lipreading or reading or writing in English, neither of which are effective modes of

communication for Warmack.

                                             25.

       As a result of Defendants’ failure to ensure effective communication with

Warmack, he received services that were objectively substandard and that were inferior

to those provided to hearing inmates and he was subjected to discriminatory treatment

because of his disability.

                                             26.

       Defendants intentionally discriminated against Warmack with deliberate

indifference to his rights and his communication needs, causing him to endure loss of

liberty, humiliation, fear, anxiety, isolation, guilt, and emotional distress.

                      CLAIM 1: VIOLATIONS OF TITLE II OF
                    THE AMERICANS WITH DISABILITIES ACT

                                             27.

       Plaintiffs repeat and reallege all preceding paragraphs in support of this claim.
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 9 of 16



                                             28.

       At all times relevant to this action, Title II of the ADA, 42 U.S.C. § 12131, et seq.

has been in full force and effect and has applied to Defendants’ conduct.

                                             29.

       At all times relevant to this action, the United States Department of Justice

regulations implementing Title II of the ADA, 28 C.F.R. Part 35, have been in full force

and effect and have applied to the Defendants’ conduct.

                                             30.

       At all times relevant to this action, Warmack has been substantially limited in the

major life activities of hearing and speaking and is an individual with a disability within

the meaning of the ADA, 42 U.S.C. § 12102(2).

                                             31.

       Defendants are public entities within the meaning of Title II of the ADA, 42 U.S.C.

§ 12131(1).

                                             32.

       Title II of the ADA provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits

of the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132.
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 10 of 16



                                             33.

       Federal regulations implementing Title II of the ADA provide that a public entity

may not “(i) deny a qualified individual with a disability the opportunity to participate

in or benefit from the aid, benefit, or service; (ii) afford a qualified individual with a

disability an opportunity to participate in or benefit from the aid, benefit, or service that

is not equal to that afforded others; [or] (iii) provide a qualified individual with a

disability with an aid, benefit, or service that is not as effective in affording equal

opportunity to obtain the same result, to gain the same benefit, or to reach the same level

of achievement as that provided to others.” 28 C.F.R. § 35.130(b)(1).

                                             34.

       Federal regulations implementing Title II of the ADA further provide that “a

public entity shall operate each service, program, or activity so that the service, program

or activity, when viewed in its entirety, is readily accessible to and usable by individuals

with disabilities.” 28 C.F.R. § 35.150(a).

                                             35.

       Federal regulations implementing Title II of the ADA further provide that a public

entity shall take appropriate steps to ensure that communications with applicants,

participants, members of the public, and companions with disabilities are as effective as

communications with others.” 28 C.F.R. § 35.160(a)(1).
       Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 11 of 16



                                               36.

         Federal regulations implementing Title II of the ADA further provide that a public

entity “shall furnish appropriate auxiliary aids and services where necessary,” and “in

order to be effective, auxiliary aids and services must be provided in accessible formats,

in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability.” 28 C.F.R. § 35.160(b).

                                               37.

       Defendants discriminated against Plaintiffs, on the basis of disability, in violation of

Title II of the ADA and its implementing regulations.

                                               38.

Plaintiffs are therefore entitled to injunctive relief, as well as an award of attorneys’ fees,

costs, and disbursements pursuant to the ADA, 42 U.S.C. § 12188(a)(1), and/or common

law.

                         CLAIM 2: VIOLATIONS OF SECTION 504
                            OF THE REHABILITATION ACT

                                               39.
         Plaintiffs repeat and reallege all preceding paragraphs in support of this claim.

                                               40.

         At all times relevant to this action, Section 504 of the Rehabilitation Act, 29 U.S.C.

§ 794, has been in full force and effect and has applied to Defendants’ conduct.
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 12 of 16



                                              41.

       At all times relevant to this action, the United States Department of Health and

Human Services (“HHS”) regulations implementing Section 504 of the Rehabilitation Act,

45 C.F.R. Part 84, have been in full force and effect and have applied to Defendants’

conduct.

                                              42.

       At all times relevant to this action, Plaintiff N. Arce has had substantial limitations

to the major life activities of hearing and speaking and has been an individual with a

disability within the meaning of the Rehabilitation Act, 29 U.S.C. § 705(9).

                                              43.

       At all times relevant to this action, Defendants have been offering programs,

services, activities, or accommodations receiving federal financial assistance pursuant to

29 U.S.C. § 794(b).

                                              44.

       Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794.
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 13 of 16



                                                45.

       The Rehabilitation Act extends relief to “any person aggrieved” by discrimination

in violation thereof. 29 U.S.C. § 794a(a)(2).

                                                46.

       Defendants discriminated against Plaintiff, on the basis of disability, in violation

of 29 U.S.C. § 794.

                                                47.

       Plaintiff is therefore entitled to seek and recover compensatory damages for the

harms and losses he sustained as a result of Defendants’ discriminatory conduct and

deliberate indifference as hereinbefore alleged, pursuant to 29 U.S.C. § 794(a).

                                                48.

       Plaintiffs are further entitled to injunctive relief, as well as an award of attorneys’

fees, costs, and disbursements pursuant to the Rehabilitation Act, 29 U.S.C. § 794(a)

and/or common law.

                                      JURY DEMAND

                                                49.

       Plaintiff demands trial by jury for all of the issues a jury properly may decide, and

for all of the requested relief that a jury may award.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully pray that this Court grant the following relief:
     Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 14 of 16



       a.         Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of

Civil Procedure, stating that Defendants’ policies, procedures, and practices have

subjected Plaintiffs to unlawful discrimination in violation of Title II of the Americans

with Disabilities Act and Section 504 of the Rehabilitation Act;


       b.         Issue an injunction forbidding Defendants from implementing or enforcing

any policy, procedure, or practice that denies deaf or hard of hearing individuals, or their

companions, meaningful access to and full and equal enjoyment of Defendants’ facilities,

services or programs;

       c.         Issue an injunction ordering Defendants:

            i.        To develop, implement, promulgate, and comply with a policy

                      prohibiting future discrimination against Plaintiff or other deaf or hard

                      of hearing individuals and their companions by failing to provide

                      effective communication;

            ii.       To develop, implement, promulgate, and comply with a policy

                      requiring that a certified in-person legal ASL interpreter be provided

                      to all deaf or hard of hearing individuals for effective communication

                      in all services offered by Defendants;

            iii.      To install video phones in all their correctional facilities;

            iv.       To develop and implement a new system, or integrate into a currently

                      existing system a means of identifying inmates as Deaf, Deaf Blind,
Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 15 of 16



               Deaf Disabled, Hard of Hearing, and other persons with other

               disabilities;

      v.       To produce an ASL accessible version of any all information available

               on Defendants’ website including, but not limited to, inmate

               handbooks, sex offender registry, and explanation of pre-release

               programs;

      vi.      To create and maintain a list of sign language interpreters and ensure

               availability of such interpreters at any time of day or night;

      vii.     To train all their employees, staffs, and other agents on a regular basis

               about the rights of individuals who are deaf or hard of hearing under

               the ADA and the RA;

 d.        Award to Plaintiffs:

      i      Compensatory damages pursuant to the ADA and the RA;

      ii Reasonable costs and attorneys’ fees pursuant to the ADA and the

             RA;

      iii Interest on all amounts at the highest rates and from the earliest

             dates allowed by law;

      iv Any and all other relief that this Court finds necessary and

             appropriate.
Case 2:19-cv-11512-GGG-JCW Document 1 Filed 07/03/19 Page 16 of 16



                              Respectfully Submitted:
                              BIANCA LAW FIRM

                              /s/ Dominick M. Bianca
                              DOMINICK M. BIANCA (#26802)
                              8212 Summa Ave.
                              Baton Rouge, Louisiana 70809
                              Telephone: (225) 925-2877
                              Facsimile: (225) 925-2875
                              Email: rusty@biancalawfirm.com
                              Counsel for Plaintiff, David E. Warmack
